712 N.W.2d 718 (2006)
474 Mich. 1131
Adrianne NISWONGER, as Next Friend of John M. CLARK, Plaintiff-Appellant,
v.
QUALITY DAIRY COMPANY, Defendant-Appellee.
Docket No. 129314(40). COA No. 251885.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of January 31, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH, J., would grant reconsideration.
KELLY, J., would grant reconsideration and, on reconsideration, would reverse the judgment of the Court of Appeals and reinstate the Ingham Circuit Court's October 16, 2003 denial of defendant's motion for summary disposition for the reasons stated by the circuit court.